                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Linda Moore, in her capacity as Personal      )
Representative of the ESTATE OF MELISSA       )        Civil Action No. 4:16-CV-00581-RBH
M. LAMB, and in her capacity as guardian      )
for JL, a minor; Amber Crawford and Brook     )
Lamb, as Personal Representatives of the      )
ESTATE OF JOEL E. LAMB, JR.;                  )
Christopher Todd Tilton, as parent and        )
natural guardian of KT, a minor; Ken Moore    )
and Bree Moore, as parents and natural        )
guardians of AM, a minor; and Steven          )
Walker and Crystal Walker, parents and        )
natural guardians of AW, a minor,             )
                                              )
Plaintiffs.                                   )         CONSENT ORDER REGARDING
                                              )              ANY ADDITIONAL
vs.                                           )         PRODUCTIONS BY DEFENDANT
                                              )          CURTIS INSTRUMENTS, INC.
                                              )
CLUB   CAR,    LLC             and     CURTIS
                                              )
INSTRUMENTS, INC.,                            )
                                              )
Defendants.                                   )

        THIS MATTER having been brought before the Court by application of counsel for

Plaintiffs, Motley Rice LLC, and after Plaintiffs and Curtis, Instruments, Inc. (collectively, the

“Parties”) conferred in good faith, conferred with the Court, and thereafter conducted additional

good faith conferences, now by consent of the Parties, as appears from the signatures of their

respective counsel of record below;

        IT IS on this 16th day of November 2018,

        STIPULATED AND ORDERED as follows:

1.      This Consent Order is entered into to facilitate the production, exchange and discovery of

        documents and information in this action.
2.   Defendant Curtis Instruments, Inc. (“Curtis”) will provide additional unredacted copies of

     non-privileged information or documents in discovery requested by Plaintiffs under the

     express conditions set forth herein:

     a. Plaintiffs have agreed, in order to resolve the pending discovery disputes, that (1) the

        documents denoted in Plaintiffs’ November 14, 2018 correspondence (a copy of

        which is attached hereto as Exhibit A) will be their last request to Curtis (a) to

        produce additional information or documentation withheld on relevance grounds and

        (b) to produce additional copies of documents produced by Curtis, to date, in new

        formats or without redactions; (2) Plaintiffs will not request that Curtis provide any

        additional documents addressed in Plaintiffs’ discovery requests propounded to date;

        (3) Plaintiffs will not seek any further discovery (with the exception of possible

        depositions) addressed in Plaintiffs’ discovery requests propounded to date. This

        agreement does not affect the rights of any party to serve written discovery on topics

        not previously addressed in the Parties’ discovery requests propounded to date,

        subject to the operative Scheduling Order and the Federal Rules of Civil Procedure,

        or the obligation of any Party to provide supplemental discovery responses required

        under Fed. R. Civ. P 26(e).

     b. Curtis’s agreement to produce these documents or information without redactions

        and/or in new formats neither constitutes an admission or concession that such

        information is relevant to this litigation or that Plaintiffs are entitled to such

        information nor does it waive Curtis’s continued objection to the relevance of this

        information to the claims at issue in this action.
       c. All documents or information produced by Curtis under this Consent Order is subject

            to the Confidentiality Order filed in this matter and a Certification by Counsel of

            Designation of Information as Confidential will be provided.          The use of such

            information or documents by any Party (including Club Car, LLC) outside of this

            litigation will be deemed a violation of the Confidentiality Order entered into by

            Curtis, Plaintiffs, and Club Car, LLC, and Curtis reserves the right to pursue all rights

            and remedies available to it for the improper or prohibited use of any such

            information or documents.

       d. Curtis will not produce unredacted copies of documents requested that contain

            redactions based on attorney-client or work-product privilege (see e.g., Plaintiffs’

            request for Curtis Emails 55778 in Exhibit A, which Curtis identified on its updated

            Privilege Log enclosed with its November 7, 2018 production (a copy of which is

            attached hereto as Exhibit B)).

       3.      With respect to electronically stored information (“ESI”) provided by Curtis in

response to Plaintiffs’ requests in Exhibit A:

       a. Curtis agrees to produce unredacted copies of the documents responsive to Plaintiffs’

            November 14, 2018 requests set forth in Exhibit A, to the extent same exists.

       b. Curtis agrees to produce new copies of those 79 documents identified by Plaintiffs as

            “black box” items, in section 1(c) of their November 14, 2018 email attached as

            Exhibit A, should those documents actually contain “black boxes.”

       c. Curtis has already produced the majority of the documents identified as “black box”

            items in category (1) of its November 14, 2018 requests set forth in Exhibit A

            (specifically those items/documents identified in categories (1)(A) and (1)(B), which
            were contained in Curtis’s November 7, 2018 production) and, therefore, has no

            obligation to reproduce this information again.

       d. Curtis will produce the documents requested in a load file prepared pursuant to the

            parameters, terms and metadata field requirements Plaintiffs set forth in its initial

            document request for electronically stored information and the terms and fields set

            forth in email correspondence and an attachment from Plaintiffs’ counsel on August

            23, 2018 (a copy of which is attached hereto as Exhibit C).

       e. Curtis will not entertain any additional requests to produce documents in new formats

            or otherwise as any legibility or formatting issues resulted from Plaintiffs’ request for

            the production of documents in tiff files and the conversion process related to Curtis’s

            compliance with that request.

       4.      The terms of this Consent Order are without prejudice to all Parties’ rights to raise

objections to other scheduling or discovery issues, but the redaction issue raised by Plaintiffs

with respect to redactions within information and documents produced by Curtis has been

addressed and resolved through this Consent Order. The Court will not entertain additional

requests by Plaintiffs, formal or otherwise, regarding requests for additional documents produced

by Curtis containing redactions as the Court directed the Parties that production of only a limited

number of documents without redaction is the appropriate and proportional solution to the

Parties’ dispute.

November 16, 2018                                             s/ R. Bryan Harwell
Florence, South Carolina                                      R. Bryan Harwell
                                                              United States District Judge
Pursuant to Local Civil Rule 83.I.08, this order is being sent to local counsel only.


WE CONSENT:

By:__s/ Kevin R. Dean____________             By: _s/ Suzanne C. Ulmer (w/ express permission)_
Kevin R. Dean                                 Suzanne C. Ulmer
Federal Bar No. 8046                          Federal Bar No. 10522
MOTLEY RICE LLC                               KERNODLE COLEMAN
28 Bridgeside Boulevard                       P. O. Box 13897
Mount Pleasant, South Carolina 29464          Charleston, SC 29422-3897
(843) 216-9000                                (843) 795-780
ATTORNEY FOR PLAINTIFFS                       sulmer@kernodlelaw.com
                                              ATTORNEY FOR DEFENDANT CURTIS
                                              INSTRUMENTS, INC.

                                              By: s/ Robert H. Hood, Jr. (w/ express permission)
                                              Robert H. Hood, Jr.
                                              Hood Law Firm, LLC
                                              172 Meeting St.
                                              Charleston, SC 29401
                                              Bobbyjr.hood@hoodlaw.com
                                              ATTORNEY FOR CLUB CAR, LLC


Dated: 11/15/2018
